Citation Nr: 0945560	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  06-32 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected Type II diabetes 
mellitus, post traumatic stress disorder (PTSD), anxiety 
disorder, and/or asbestosis.  

2.  Entitlement to an effective date earlier than April 8, 
2005, for the grant of service connection for Type II 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to June 1972.  

These matters come before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision issued by the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Lincoln, Nebraska.

Further development of the evidence is required before the 
Board can adjudicate the Veteran's pending claims.  
Therefore, these claims are being remanded to the RO via the 
Appeals Management Center (AMC).  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran claims to have hypertension as a result of 
(secondary to) his service-connected Type II diabetes 
mellitus, PTSD, anxiety disorder, and/or asbestosis.  See 
April 2005 claim.  See also October 2009 Appellant's Brief.  

A September 2005 VA medical opinion is of record.  The report 
notes that the examiner had an opportunity to review 
"information obtained from CPRS."  The Board observes that 
CPRS stands for VA's Computerized Patient Record System.  The 
examiner noted that he was asked to render an opinion 
regarding whether the Veteran's hypertension was secondary 
to, or aggravated by, his diabetes or PTSD.  After his review 
of the evidence available to him, in this case, the CPRS 
records, the examiner opined that the Veteran's hypertension 
was neither secondary to nor aggravated by the Veteran's 
service-connected diabetes.  He added that the claimed 
hypertension was also not secondary to the service-connected 
PTSD.  The examiner did mention that hypertension can be 
aggravated by PTSD.  He mentioned that such aggravation was 
evidenced by an increase in blood pressure, of which such an 
increase was not evident by the medical record.  


Various private medical opinions are on file, pertaining to 
the relationship, if any, between the Veteran's claimed 
hypertension and some of his service-connected disabilities.  
An April 2005 letter from Dr. Halls shows that he mentioned 
that the Veteran had diagnoses of both adult non-insulin 
dependent diabetes mellitus and hypertension.  He added that 
the Veteran had been exposed to Agent Orange while in 
Vietnam.  This, he opined, could at least make his 
hypertension likely to be worsened by his diabetes.  

An April 2005 letter from Dr. Bajwa notes that the Veteran 
had been diagnosed with hypertensive heart disease.  He added 
that it was "possible" that this may be related to either 
his anxiety state or to his diabetic heart disease.

A February 2006 letter from Dr. Halls shows that he indicated 
that he had recently reviewed new data concerning the 
Veteran's blood sugar.  An elevated finding was noted to have 
been present in October 1998.  He added that the Veteran's 
hypertension was "more likely than not" related to his 
history of anxiety, chronic pain, and his Type II diabetes 
mellitus.  He also mentioned that the hypertension could 
"certainly be worsened" by a combination of these various 
medical conditions.  

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA provide a medical examination or, obtain a medical 
opinion, when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  Governing regulations provide that VA's duty to 
assist includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior examinations and treatment.  38 C.F.R. 
§ 3.326 (2007); Green v. Derwinski, 1 Vet. App. 121 (1991).  
In this case, as noted, the VA reviewing physician is shown 
not to have had access to all of the Veteran's medical 
records at the time he reviewed the claims folder and 
provided his opinion.  This is particularly pertinent as 
while the examiner essentially opined that the Veteran's 
claimed hypertension was not secondary to his service-
connected Type II diabetes mellitus or PTSD, private medical 
records currently on file, as noted above, seem to contradict 
this medical etiological opinion.  Therefore, on remand, 
review of the claims folder by the examiner is in order.


The Board observes that applicable regulations provide that a 
disability, which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2009).  Secondary service 
connection may also be granted for the degree of aggravation 
to a non-service-connected disorder, which is proximately due 
to, or the result of a service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Such claims may be 
described as secondary service connection by way of 
aggravation.

The Board also notes that as part of his October 2006 VA Form 
9 the Veteran raised the issue of clear and unmistakable 
error (CUE) in the RO's December 2002 rating decision, which 
denied service connection for diabetes mellitus.  As part of 
an October 2009 Appellant's Brief, the Veteran's 
representative also implied the presence of CUE in the RO's 
December 2002 rating decision.  This issue is inextricably 
intertwined with the issue of entitlement to an earlier 
effective date for the grant of service connection for Type 
II diabetes mellitus currently on appeal.  See, e.g., Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).  As such, appellate consideration of the issue of 
entitlement to an effective date earlier than April 8, 2005, 
for the grant of service connection for Type II diabetes 
mellitus must be deferred pending RO adjudication of the CUE 
claim.  This avoids piecemeal adjudication of claims with 
common parameters.  See Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996).


Accordingly, the case is REMANDED for the following action:

1.  The RO must arrange for the Veteran 
to be afforded an appropriate VA 
examination or examinations (if deemed 
necessary) to determine the etiology of 
the Veteran's hypertension.  The VA 
examiner(s) should review the relevant 
evidence in the claims folder, examine 
the Veteran, and render the following 
medical opinions: 

Is it at least as likely as not (i.e., at 
least a 50 percent probability) that 
hypertension in this case is caused or 
aggravated by the service-connected Type 
II diabetes mellitus, PTSD, anxiety 
disorder, or asbestosis?

In offering the opinion, the examiner(s) 
must specifically address the private 
medical evidence, in which various 
physicians essentially opined that the 
Veteran's hypertension was secondarily 
related to the service-connected Type II 
diabetes mellitus and anxiety disorder.  

All indicated tests and studies should be 
accomplished.  The examination report(s) 
should contain history and clinical 
findings, and a rationale for medical 
conclusions rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture or speculation, 
this examiner should so state and provide 
and explanation as to why a conclusion 
cannot be reached.

Note:  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.

2.  The Veteran is hereby notified that 
it is his responsibility to report for a 
scheduled VA examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).

In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other indicated development, have 
been conducted and completed in full.  If 
the response is deficient in any manner, 
the RO must implement corrective 
procedures.

4.  The RO should adjudicate the issue of 
whether the December 30, 2002, rating 
decision which denied the Veteran's claim 
of entitlement to service connection for 
diabetes mellitus contained clear and 
unmistakable error.  Notice of the 
determination and the Veteran's appellate 
rights should be issued to the Veteran 
and his representative.  This issue 
should not be referred to the Board for 
appellate consideration unless, following 
receipt of a timely notice of 
disagreement and issuance of a statement 
of the case (SOC), a timely substantive 
appeal is received.

5.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
service connection for hypertension and 
entitlement to an effective date earlier 
than April 8, 2005, for the grant of 
service connection for Type II diabetes 
mellitus.  If any benefit sought remains 
denied, a supplemental SOC (SSOC) should 
be issued and the appellant should be 
afforded the appropriate period to 
respond.  Thereafter, the issue should be 
returned to the Board for appropriate 
action.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.

The appellant has the right to submit additional evidence and 
argument on the matters the Board have remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


